South Jersey Industries 1 South Jersey Plaza, Folsom, New Jersey Tel. (609) 561-9000lFax (609) 561-8225lTDD ONLY 1-800-547-9085 Notice of Annual Meeting of Shareholders April 18, 2008 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of South Jersey Industries, Inc. will be held at the Renault Winery Restaurant, 72 N. Bremen Avenue, Egg Harbor City, New Jersey, on Friday, April 18, 2008, at 10:00 a.m., Eastern Time, for the following purposes: 1.To elect two Class I Directors to serve on the Board of Directors until the 2011annual meeting of shareholders. 2.To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 3.To vote on a shareholder proposal requesting the annual election of each Director. 4.To transact such other business that may properly comebefore the meeting. The Board of Directors has fixed the close of business on February 22, 2008 as the record date for determining the shareholders of the Company entitled to notice of and to vote at the Annual Meeting or any adjournments thereof. Accordingly, only shareholders of record on that date are entitled to notice of and to vote at the meeting. You are cordially invited to attend the meeting. Whether or not you expect to attend the meeting, we urge you to vote your shares now. Please complete and sign the enclosed proxy card and promptly return it in the envelope provided or, if you prefer, you may vote by telephone or on the Internet. Please refer to the enclosed proxy card for instructions on how to use these options. Should you attend the meeting, you may revoke your proxy and vote in person. By Order of the Board of Directors, Richard H. Walker, Jr. Vice President, General Counsel & Secretary Folsom, NJ March 18, 2008 YOUR VOTE IS IMPORTANT PLEASE VOTE, SIGN, DATE, AND PROMPTLY RETURN YOUR PROXY IN THE ENCLOSED ENVELOPE OR VOTE BY TELEPHONE OR ON THE INTERNET. SOUTH
